Citation Nr: 0920408	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  00-11 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

(The issues of: entitlement to service connection for 
gastritis; entitlement to service connection for a left elbow 
disability; entitlement to an initial evaluation in excess of 
10 percent for hypertension with microhematuria and 
proteinuria, prior to November 20, 1997; entitlement to an 
evaluation in excess of 30 percent for glomerulonephritis 
with hypertension and Buerger's disease from November 20, 
1997; entitlement to an initial evaluation in excess of 10 
percent for traumatic arthritis of the right elbow; 
entitlement to an initial evaluation in excess of 10 percent 
for traumatic arthritis of the thoracic spine; entitlement to 
an initial evaluation in excess of 10 percent for traumatic 
arthritis of the lumbar spine with degenerative disc disease, 
prior to August 16, 2001; and entitlement to an evaluation in 
excess of 40 percent for traumatic arthritis of the lumbar 
spine with degenerative disc disease, from August 16, 2001, 
will be the subject of a separate decision.)



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from July 1969 to 
September 1969.  He had service in the Republic of Vietnam 
from April 1971 to February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In November 2003, the Board reopened and remanded this claim 
for additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board is cognizant of the fact that the appellant's case 
has been in adjudicative status since 2000, and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the appellant that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claim.


Upon reviewing the appellant's extensive claims file, the 
Board has determined that proper evidentiary development has 
not been accomplished.  Initially, the Board notes that the 
appellant requested a Board hearing on his May 2000 VA Form 
9.  However, the appellant withdrew this hearing request in 
April 2001, requesting that he be scheduled for a hearing 
before the Decision Review Officer (DRO).  In July 2001, the 
appellant's representative indicated that the appellant 
wished the hearing to be scheduled after a reply from the 
United States Armed Forces Center for Research of Unit 
Records (CRUR) (now referred to as United States Army and 
Joint Services Records Research Center) had been received, 
and after a decision had been rendered in his case.  A 
response was received from CRUR in February 2002, yet the 
appellant was not afforded a DRO hearing.  The November 2003 
Board remanded requested that the appellant be contacted to 
clarify whether he still wished to have a DRO hearing.  This 
was not accomplished.  The AMC should clarify whether the 
appellant continues to desire a DRO hearing.

Secondly, the Board notes that following the issuance of the 
November 2003 Board remand and subsequent evidentiary 
development, the AMC failed to issue a supplemental statement 
of the case.  The Board is unable to proceed without such 
issuance.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the 
appellant to determine whether he 
continues to desire a DRO hearing.  If 
the appellant responds in the 
affirmative, he should be immediately 
scheduled for a hearing of his choice. 

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraph 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the appellant and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).




_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

